DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Amendment filed July 11, 2022 is acknowledged. Claim 1 has been amended. Claims 1-5 and 8-13 are pending.
Action on merits of claims 1-5 and 8-13 follows.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-5 and 8-13 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There does not appear to be a written description of the claim limitation “wherein one end of the oblique line is directly connected to the first portion and the other end of the oblique line is directly connected to the second portion” (amended claim 1) in the application as filed. (Emphasis added).
Applicant has not pointed out where the new limitation is supported, nor does there appear to be a written description of the claimed limitation in the application as filed.
Applicant must cancel the new matter in response to the Office Action.
Note that, the “second portion which extends in an extending direction of the data line” has turned at an angle before it connects to the expansion semiconductor part.
Thus, the first portion may directly connected to the oblique line on one end but the second portion is not directly connected to the oblique line on the other end. 
Therefore, amended claim 1 contain new matter. 
  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-5 and 8-13 are rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:
The amended claim 1 recites: “a previous scanline configured to transmit a previous scan signal”; and “wherein the narrow semiconductor part has … of the data line and at least a part of which overlaps the previous scan line”.
Where is the previous scan line located?
What is the structural relationship between the previous scan line and other, remaining component(s) of claim 1? 
If one does not know the location of the “previous scan line” then one can not determine the location of which “at least a part of the previous scan line being overlapped” 

Claims 1-5 and 8-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim recites: “a gate metal line on the semiconductor layer, and including a scan line configured to transmit a scan signal and a previous scan line configured to transmit a previous scan signal” and “wherein the narrow semiconductor part has a first portion which extends in an extending direction of the scan line and a second portion which extends in an extending direction of the data line and at least a part of which overlaps the previous scan line”.
First, the claim fails to locate the “previous scan line” relative to any other components of the claim. 
Thus, the claim is indefinite.
Second, the “narrow semiconductor part” has two portions, a first portion and a second portion. The limitation “at least a part of which overlaps the previous scan line”.
It is not known which portion the term “at least a part of which” is referring to? 
Moreover, the location of the “previous scan line” is unknown, then how to determine which portion is being overlapped. 
Therefore, claim 1 is further indefinite.    

Claim 5 recites: the OLED display of claim 4, further comprising: a previous scan line substantially parallel to the scan line and configured to transmit a previous scan signal;
Is this another scan line or the same scan line as recited in claim 1?
Has the device two scan lines? 
The claim is confusing. Therefore, claim 5 is indefinite.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claims 1-5 and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM (US. Pub. No. 2015/0102303) of record.
With respect to claim 1, As best understood by Examiner, KIM teaches an organic light-emitting diode (OLED) display as claimed including: 
a substrate (100); 
a semiconductor layer (112) on the substrate (100), wherein the semiconductor layer (112) is bent and including a driving channel (under G1), a compensation channel (under G3), and an initializing channel (under G4); 
a gate metal line on the semiconductor layer (112), and including a scan line (SLn) configured to transmit a scan signal (Sn) and a previous scan line (SLn-1) configured to transmit a previous scan signal; 
an insulating layer (104) covering the semiconductor layer (112) and the gate metal line (SLn) and having a plurality of contact holes connected to the semiconductor layer (112); 
a data metal line on the insulating layer (104) and including a data line (DLm), a driving voltage line (PL), and a driving connector (130); 
a switching transistor (T2) electrically connected to the scan line (SLn) and the data line (DLm); 
-34-a driving transistor (T1) electrically connected to the switching transistor (T2) and including the driving channel (under G1), a driving gate electrode (G1) overlapping the driving channel in the depth dimension of the OLED display, and driving source (S1) and drain (D1) electrodes located at the ends of the driving channel; 
a compensation transistor (T3) including the a compensation channel (under G3), a compensation gate electrode (G3) overlapping the compensation channel in the depth dimension of the OLED display, and compensation source (S3) and drain (D3) electrodes located at opposing ends of the compensation channel, wherein the compensation source electrode (S3) is electrically connected to the driving drain electrode (D1);
an initialization transistor (T4) including the initialization channel (under G4), an initialization gate electrode (G4) overlapping the initialization channel in the depth dimension of the OLED display, and initialization source (S4) and drain (D4) located at ends of the initialization channel, wherein the initialization drain electrode (D4) is electrically connected to the driving gate electrode (G1) and the compensation drain electrode (D3); 
 a light emission control transistor (T6) receiving an output current (D1) of the driving transistor (T1); and 
an OLED (OLED) receiving the output current (D1) of the driving transistor (T1) via the light emission control transistor (T6), 
wherein the driving connector (130) is electrically connected the semiconductor layer (112) via a first contact hole (42) and is electrically connected to the driving gate electrode (G1) via a second contact hole (41), 
wherein the semiconductor layer (112) includes a narrow semiconductor part having a first width and an expansion semiconductor part formed adjacent to the first contact hole (42) and having a second width greater than the first width, 
 wherein the narrow semiconductor part has a first portion which extends in an extending direction of the scan line (SLn) and a second portion which extends in an extending direction of the data line (DLm) and at least a part of which overlaps the previous scan line (SLn-1), 
wherein the expansion semiconductor part is disposed between the first portion and the second portion, 
wherein the first width is a distance between edges of the narrow semiconductor part andKO et al, S.N. 15/139,228Dkt. 8071-888T Page 4the second width is a distance between edges of the expansion semiconductor part, 
wherein a portion of the edges of the expansion semiconductor part is an oblique line disposed between the first portion of the narrow semiconductor part and the second portion of the narrow semiconductor part and the other portion of the edges of the expansion semiconductor part is a corner disposed between the first portion of the narrow semiconductor part and the second portion of the narrow semiconductor parts, 
wherein the oblique line extends in a first direction,
wherein one end of the oblique line is directly connected to the first portion and the other end of the oblique line is directly connected to the second portion,
wherein the driving connector (130) overlaps at least a part of the expansion semiconductor part, but does not overlap all of the expansion semiconductor part, 
wherein the narrow semiconductor part connects the compensation drain electrode (D3) and the initialization drain electrode (D4), 
wherein the corner protrudes from the oblique line in a second direction different from the first direction, and
wherein the compensation gate electrode (G3) protrudes from the scan line (SLn) at a right angle from a direction of extension of the scan line (SLn) to cross the compensation channel of the compensation transistor (T3). (See FIGs. 1-2).

With respect to claim 2, the expansion semiconductor part of KIM encloses the first contact hole (42). 

With respect to claim 3, the expansion semiconductor part of KIM includes a contact semiconductor region overlapping the first contact hole (42) and a non-contact semiconductor region not overlapping the first contact hole (42), in the depth dimension of the OLED display, and wherein edges of the expansion semiconductor part are separated from edges of the first contact hole (42) in the non-contact semiconductor region.  

With respect to claim 4, the data line (DLm) of KIM crosses the scan line (SLn) and is configured to transmit a data voltage (Dm), 
wherein the driving voltage line (PL) crosses the scan line (SLn) and is configured to transmit a driving voltage (ELVDD), and 
wherein the driving connector (130) configured to electrically connect the compensation drain electrode (D3) to the driving gate electrode (G1). 
         
With respect to claim 5, As best understood by Examiner, the OLED display of JIN further comprises: 
a previous scan line (SLn-1) substantially parallel to the scan line (SLn) and configured to transmit a previous scan signal (Sn-1); 
an initialization voltage line (Vint) configured to transmit an initialization voltage (VL) configured to initialize the driving transistor (T1); and 
the initialization transistor (T4) configured to be turned on based on the previous scan signal (Sn-1).   

With respect to claim 8, the non-contact semiconductor region of KIM is positioned on the shortest path passing in front of the first contact hole (42), and wherein the shortest path extends from the second portion of the narrow semiconductor part to the first portion of the narrow semiconductor part.  

With respect to claim 9, the non-contact semiconductor region of KIM is located on a detour path around the first contact hole (42).
With respect to claim 10, the semiconductor layer (112) of KIM further includes a second expansion part overlapping the data line (DLm). (See FIG. 8).
With respect to claim 11, the data line (DLm) and the second expansion semiconductor part of KIM overlap each other in the depth dimension of the OILED display and are electrically connected each other via a third contact hole (43). 
With respect to claim 12, the insulating layer of KIM includes: 
a first gate insulating layer (102) covering the semiconductor layer (112); 
a second gate insulating layer (103) covering the scan line (SLn); and 
an interlayer insulating layer (104) covering the second gate insulating layer (103), and 
wherein the first contact hole (42) and the third contact hole (43) penetrate the first (102) and second (103) gate insulating layers and the interlayer insulating layer (104).
With respect to claim 13, the OLED of KIM includes:   
-36-a pixel electrode receiving an output (D1) of driving of transistor (T1) via the light emission control transistor (T6); 
an organic emission layer on the pixel electrode; and 
a common electrode on the organic emission layer. (See ¶ [0093]). 

Response to Arguments
Applicant's arguments filed July 11, 2022 have been fully considered but they are not persuasive.
Applicant argues: However, in KIM, the second portion (extending in the direction of data line DLm) of the alleged semiconductor layer 112 does not overlap a previous scan line SLn-1.
However, as shown in FIG. 2, the vertical portion of semiconductor layer 112 at T4, clearly crossed over the previous scan line SLn-1, hence at least a part of which overlaps the previous scan line.
Regarding the direct connection, Applicant argues: 
Additionally, independent claim 1 has been amended hereby to recite that one end of the oblique line is directly connected to the first portion (extending in the extending direction of the scan line) and the other end of the oblique line is directly connected to the second portion (extending in the extending direction of the data line). In Kim, however, the alleged oblique line (red line) is not directly connected to the alleged first or second portion

However, as discussed above, the second portion (extends in the extending direction of the data line) has changed direction before it engaged the expansion part, hence oblique line. 
Thus, the other end of the oblique line does not directly connected to the second portion, rather, the connection is through the angled portion, hence not directly.
KIM, however, the oblique line directly connected to vertical portion (direction of data line) and horizontal portion (direction of scan line).

Moreover, as discussed above, amended claim 1 contains new matter and indefinite.
     
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/ANH D MAI/Primary Examiner, Art Unit 2829